Citation Nr: 1021860	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-36 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-concussion syndrome with 
vestibulopathy, headaches, and nystagmus.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to June 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.


FINDINGS OF FACT

1.  The medical evidence of record does not show a diagnosis 
of multi-infarct dementia or any neurological disabilities 
associated with brain trauma.

2.  The medical evidence of record establishes that the 
Veteran's nystagmus was objectively observed and resulted 
from his inservice head trauma.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-concussion syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.124(a), 4.129, Diagnostic Codes 8045 (2008).

2.  The criteria for a separate 10 percent evaluation for 
nystagmus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.84a, Diagnostic Code 6016 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the June 2006 rating decision on appeal, the RO granted 
service connection and assigned a 10 percent disability 
rating for post-concussion syndrome with vestibulopathy and 
headaches, effective June 8, 2006.  In that same rating 
decision, the RO denied service connection for nystagmus.  In 
an August 2009 rating, the RO granted service connection for 
nystagmus, which was added to the 10 percent disability 
rating for service-connected post-concussion syndrome.

The Board notes that the Veteran was granted service 
connection for an anxiety disorder with cognitive disorder, 
which was diagnosed as secondary to a close head injury.  The 
Veteran did not appeal this disability and, although it was 
caused by his inservice concussion, it is not before the 
Board at this time.

The Veteran's current service-connected post-concussion 
syndrome is rated under 38 C.F.R. § 4.124a, DC 8045.  Under 
DC 8045, VA assigns a 10 percent rating for purely subjective 
complaints following trauma, such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 38 
C.F.R. § 4.130, DC 9304 are not assignable in the absence of 
a diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
resulting from brain trauma are rated under the diagnostic 
codes specifically dealing with such disabilities.  38 C.F.R. 
§ 4.124a, DC 8045.  Thus, the maximum rating available under 
DC 8045 is 10 percent for subjective complaints.

The Board notes that the criteria for evaluating residuals of 
traumatic brain injury were revised.  However, these 
revisions apply only to applications for benefits received by 
VA on or after October 23, 2008.  73 Fed. Reg. 54693 (Sept. 
23, 2008).  The older criteria will apply to applications 
received by VA before that date, including the instant claim.

Upon review of the evidence of record, the Board finds that a 
disability rating greater than 10 percent for the Veteran's 
service-connected post-concussion syndrome is not warranted.  
Additionally, the Board finds that a separate rating for 
nystagmus is warranted.  

The evidence of record from the Naval Medical Center and VA 
examinations shows that the Veteran has reported having 
photophobia, lightheadedness, difficulty with balance, 
fatigue, headaches, insomnia, poor sleep, dizziness and 
nausea.  The Veteran has been diagnosed as having traumatic 
brain injury (TBI), chronic fatigue secondary to cerebral 
injury, vestibular system dysfunction secondary to TBI, and 
post-traumatic headaches secondary to TBI.  See VA 
examinations dated March 2006 and July 2009.  Under DC 8045, 
10 percent is the maximum rating allowed for purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma.  Therefore, entitlement to a rating higher than 10 
percent for these symptoms is not warranted.  

In order for a higher disability rating to be warranted under 
DC 8045, the Veteran must suffer from multi-infarct dementia 
associated with brain trauma.  Following a careful review of 
the record, the Board finds that the evidence is silent for 
any diagnosis or treatment of multi-infarct dementia.  In 
fact, the medical evidence of record has shown that the 
Veteran was alert and fully oriented.  As a diagnosis of 
multi-infarct dementia associated with brain trauma is not 
shown, a rating higher than 10 percent is not warranted under 
DC 8045.

Furthermore, there is no evidence of any purely neurological 
disabilities resulting from the Veteran's inservice brain 
trauma.  Medical treatment records from Naval Medical Center 
are silent for any neurological disabilities.  Neurological 
examination during the March 2006 VA examination showed that 
the Veteran's cranial nerves, motor, sensory, and 
coordination were normal.  In addition, the July 2009 VA 
examination revealed a normal neurologic examination.  The 
Veteran did complain of having diminution of light touch and 
pinprick sensations across his lower back bilaterally, which 
did not extend to the flanks or abdomen and not in a pattern 
consistent with a primary neurologic disturbance.  Therefore, 
a higher disability rating is not warranted under the 
diagnostic codes dealing with neurological disabilities.

The Board finds that the medical evidence presents a 
sufficient basis upon which to award a separate, 10 percent, 
disability rating for nystagmus.  Separate, compensable 
evaluations may be afforded for distinct disabilities 
resulting from the same injury as long the symptomatology for 
one condition is not duplicative of or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

Diagnostic Code 6016 provides a single 10 percent rating for 
central nystagmus and does not give any specific criteria, 
other than that the presence of the nystagmus must be 
objectively documented.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6016.

The evidence of record shows that the Veteran complained of 
having decreased distance vision over the last year during 
the March 2006 VA examination.  He stated that he suffered 
from severe head trauma in December 2004 and within one week 
of the head trauma he began to experience decreased vision at 
night and depth perception.  He also had difficulty pursuing 
moving objects with his eyes and perceived movement from 
stationary objects.  Following an examination, the Veteran 
was found to have normal ocular health with complaints of 
visual disturbances.  A September 2007 medical report from 
the Naval Medical Center stated that nystagmus was observed.  
The physician commented that the Veteran's nystagmus was a 
result of the December 2004 inservice accident.  

As shown above, the RO granted service connection for 
nystagmus, but incorporated that condition into the already 
service-connected post-concussion syndrome.  The Board finds 
that a separate rating is warranted for the Veteran's 
nystagmus as it is not a subjective symptom; rather it is a 
separately diagnosed disability that was objectively 
observed.  Accordingly, a separate disability rating of 10 
percent under Diagnostic Code 6016 is warranted for the 
objectively observed nystagmus.  A higher evaluation is not 
afforded by the criteria.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6016.

The application of other diagnostic codes has been 
considered; however, there are no other diagnostic codes that 
may be applied for manifestations of a nystagmus.

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for post-concussion syndrome under 
Diagnostic Code 8045 have not been met, but that the criteria 
for a separate 10 percent rating, but no higher, for 
nystagmus based on Diagnostic Code 6016 have been met.  
Where, as here, the preponderance of the evidence compels 
this conclusion, the benefit of the doubt rule is not for 
application.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In cases such as this, where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of June 8, 2006, the day after 
his separation from service, and an initial 10 percent rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the day 
after separation as an effective date, the earliest permitted 
by law.  38 U.S.C.A. § 5110(a).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected post-concussion syndrome is denied.

A separate 10 percent disability rating for nystagmus is 
granted, subject to regulations governing the payment of 
monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


